Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 21, 2019                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  157930(28)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  IN THE MATTER OF                                                                                      Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  THERESA M. BRENNAN, JUDGE
  53rd DISTRICT COURT                                                SC: 157930
                                                                     JTC Formal Complaint No. 99

  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

          On order of the Chief Justice, the motion of respondent judge to file a reply in excess
  of the page limitation is GRANTED. The reply submitted on June 18, 2019, is accepted
  for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    June 21, 2019

                                                                                Clerk